Citation Nr: 1517705	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-32 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right-ear hearing loss.

2.  Entitlement to service connection for right-ear hearing loss.

3.  Entitlement to a compensable rating for left-ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2011 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The January 2011 rating decision granted service connection for tinnitus and continued a noncompensable rating for the Veteran's service-connected left-ear hearing loss.  The May 2011 rating decision reopened the Veteran's previously denied claim for service connection for right-ear hearing loss and continued the denial of the claim.  

In March 2015, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been added to the Veteran's claims file.


The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for right-ear hearing loss and for a compensable rating for left-ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 1988 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right-ear hearing loss.

2.  The evidence received since the January 1988 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss of the right ear and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1988 rating decision denying the claim for service connection for hearing loss of the right ear is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Because the evidence received since the January 1988 rating decision is new and material, the claim for entitlement to service connection for hearing loss of the right ear is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for right-ear hearing loss.  Implicit in his claim is the contention that VA has received new and material evidence requiring the Board to reopen the previous denial of the claim.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for right-ear hearing loss.  Therefore any error by the Board in complying with the notice or assistance requirements with respect to that matter would be harmless and need not be discussed in this order.  As addressed in the remand section below, the claim on the merits requires additional development.

Request to reopen claim for service connection
 for right-ear hearing loss disability

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  For certain chronic disorders, including hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014)

In order to establish service connection for the claimed disorder, there must be 
(1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a connection (nexus) between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

In January 1988, the RO denied service connection for right-ear hearing loss on the basis that the Veteran's military service did not aggravate the right-ear hearing loss that had been noted on the report of the Veteran's service induction examination.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108 (West 2014).  The Veteran did not appeal.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" is not a separate determination, but is rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In evaluating whether new and material evidence has been received, the Board must presume the credibility of the evidence.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board need not, however, consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  At that point VA's duty to assist the claimant in the development of his or her claim may include the ordering of a medical "nexus" examination.  See Shade, supra.

At the time of the January 1988 rating decision, the evidence of record consisted of service treatment records, service personnel records, and a VA audiological examination report.  The evidence that has been added to the record since the January 1988 rating decision includes VA treatment records, an October 2010 VA audiological examination and March 2011 addendum opinion, a statement of the Veteran's wife, and statements of the Veteran.

The Board finds that the statements of the Veteran that have been added to the claims folder since the January 1988 rating decision are sufficient to reopen the Veteran's claim for hearing loss of the right ear.  The evidence is new in that it was not of record at the time of the last final decision of the Board.  It is also material to the unestablished fact of whether the Veteran's pre-existing right-ear hearing loss, as noted on his induction examination report, was aggravated by military service.

A lack of evidence showing such aggravation was the basis for the denial of the claim in January 1988.  Statements made by the Veteran in his July 2010 claim to reopen, his August 2010 response to VCAA notice, his May 2011 notice of disagreement, and his March 2015 hearing testimony directly address the issue of whether his pre-existing hearing loss worsened during military service.

The Veteran is competent to report symptoms that can be readily observed by a layperson, such as a decline in hearing ability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, as noted above, his statements are to be presumed credible for purposes of deciding whether to reopen his claim.  See Justus, supra.  The Veteran specifically alleges, "When I was on active duty for almost six years, I was a mortar specialist.  I was exposed to acoustic trauma from the explosions.  It has caused me hearing loss . . . in the ears since then to now."  See August 2010 response to VCAA notice.  This statement and others by the Veteran, which for the first time explain with some detail how active service allegedly aggravated his pre-existing right-ear hearing loss, are new and material evidence.  Accordingly, the Board reopens the claim for service connection for right-ear hearing loss.

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section that follows.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right-ear hearing loss is reopened.  To this extent only, the appeal is granted.


REMAND

Service connection for right-ear hearing loss

The Veteran contends that his right-ear hearing loss worsened during military service as a result of his exposure to damaging noise as a mortarman.  See, e.g., March 2015 hearing transcript.

The Veteran underwent a VA audiological examination in October 2010, which found current bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2014).  The examiner noted that "audiometric data from the veteran's service medical records suggests a right ear hearing loss."  No opinion was offered as to the etiology of hearing loss of the right ear.

In March 2013, the same VA examiner completed an addendum to his October 2010 report.  The addendum stated in relevant part, "A review of the claims folder was completed.  Audiometric data from the veteran's service medical records suggests a right ear hearing loss . . ..  An audiogram performed at the Dallas VA in December 1987, 5 months after the veterans' separation from active service, suggests bilateral high frequency hearing loss.  The 1987 right ear hearing thresholds are not significantly different from the right ear hearing thresholds on his enlistment audiogram.  Therefore it is the opinion of this clinician that the veteran's pre-existing right ear hearing loss was not aggravated by active service." (emphasis added).

Once VA has provided a VA examination, it is required to provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A VA examination is inadequate where a VA examiner ignores a veteran's lay statements of an injury/event during service, unless the Board expressly finds that no such injury/event occurred.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In the case at hand, the Board notes that neither the October 2010 medical examination report nor the March 2011 addendum discusses the Veteran's statements as to the worsening of his hearing of the right ear during service.  Lay (non-expert) evidence can be competent if provided by a veteran or other person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) (2014).  The medical examiner did not cite or discuss the Veteran's statements concerning the worsening of the hearing of his right ear during service.  It was incumbent upon the VA medical examiner to consider the competent lay statements of the Veteran with respect to the alleged worsening of his right-ear hearing loss during service.  The record at the time of the October 2010 examination contained, for example, the Veteran's specific allegation, "My specialty was with mortars.  I was exposed to loud noises on a regular basis.  Also exposed to rifle fire and APC motor noises as a driver."  See Veteran's July 2010 claim.

Generally, it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that defines the probative value of a medical opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  That value is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Veteran concedes that he entered service with pre-existing hearing loss of the right ear.  His contention is that his right-ear worsened during service.  See, e.g., March 2015 hearing transcript.  The October 2010 VA examination report and the March 2011 addendum are inadequate for failing to discuss the Veteran's lay statements as to the aggravation of his injury during service and his symptoms during service.  Accordingly, the Board will remand for an additional medical opinion on the issue of service connection for right-ear hearing loss, to include possible in-service aggravation of the Veteran's pre-existing hearing loss of the right ear.

Increased Rating for left-ear hearing loss

A rating decision of January 1988 granted the Veteran service connection for hearing loss of the left ear at a non-compensable rating.  The Veteran seeks a compensable rating.  He alleges, with corroboration from his wife, that the hearing in his left ear has worsened since his last medical evaluation.  See March 2015 hearing transcript; October 2010 statement of Veteran's wife.

The fulfillment of VA's duty to assist includes the conduct of a thorough, contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124  (1991).  Generally, reexaminations will be requested when VA determines there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.3.327(a) (2014).  

The Veteran was scheduled for a VA audiological examination to take place on January 4, 2013.  The Veteran did not report for the examination on January 4, but instead reported on January 7.  He explained in his hearing testimony that he appeared according to his understanding of the scheduled day and time of the examination, but made an honest mistake as to the appointment.  See March 2015 hearing transcript.

When a claimant fails to report without good cause for an examination scheduled in relation to a reopened claim for a benefit that was previously disallowed or to a claim for increase, the claim shall be denied.  See 38 C.F.R. § 3.655(b) (2014).   Examples of good cause for failing to appear include, but are not limited to, 'the illness or hospitalization of the claimant, death of an immediate family member, etc."  See 38 C.F.R. § 3.655(a) (2014); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).
Affording the Veteran the benefit of the doubt, the Board concludes that good cause has been shown for his failure to appear at the January 2013 VA examination.  While not citing any exigent circumstances that prevented his appearance, the Veteran has adequately explained his good-faith efforts to report for a scheduled examination.  Accordingly, the Veteran should be afforded another opportunity to be examined.  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated or evaluated him for hearing loss of the left ear and/or right ear.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

2. Schedule the Veteran for an audiological examination with an appropriate VA examiner.  The examiner should review the Veteran's VA claims folder prior to the examination, including the Veteran's statements as to the onset, symptoms, and history of his bilateral hearing loss.  All necessary testing should be accomplished.

The examiner is asked to render an opinion as to whether it is at least as likely as not that the pre-existing hearing loss of the Veteran's right ear, as noted on the Veteran's service entrance examination, permanently worsened beyond the normal progression of the disorder during the Veteran's active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is reminded that lay (non-expert) evidence can be competent if provided by a veteran or other person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) (2014).

3.  After completing the requested action and any additional notification and/or development warranted, readjudicate the Veteran's claims for entitlement to service connection for right-ear hearing loss and for a compensable rating for left-ear hearing loss.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


